In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                             No. 14-701V
                                         Filed: April 22, 2015
*********************************
SUSAN SUDMAN,                                      *
                                                   *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorney Fees and Costs; Stipulation;
SECRETARY OF HEALTH AND                            *       Special Processing Unit [“SPU”]
HUMAN SERVICES,                                    *
                                                   *
                         Respondent.               *
                                 *
*********************************

Amber Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

      On August 4, 2014, Susan Sudman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza [“flu’]
vaccination on November 19, 2013, petitioner suffered a shoulder injury. Petition at 1-2.
The case was assigned to the Special Processing Unit [“SPU”] of the Office of Special
Masters. On January 26, 2015, I issued a decision awarding compensation to petitioner
based on respondent’s Proffer.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.


2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       On April 21, 2015, the parties filed a Stipulation of Fact Concerning Attorneys’
Fees and Costs. According to the stipulation, the parties agree upon a total award of
attorneys’ fees and costs to petitioner in the amount of $18,314.18. In accordance with
General Order #9, petitioner’s counsel represents that petitioner incurred $6.15 in out-
of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

        Accordingly, I award the total $18, 314.183 as follows:

       A. a lump sum payment of $6.15 in the form of a check payable solely to
petitioner, Susan Sudman; and

       B. a lump sum payment of $18, 308.03 in the form of a check jointly payable
to petitioner and petitioner’s counsel, Maglio Christopher & Toale, PA.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2